Case 1:17-cv-00365-DAE-AWA Document 247-2 Filed 01/03/19 Page 1 of 8




           Exhibit 1
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 1 of 7Page
                                                                    PageID#
                                                                        2 of 812773



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 BMG RIGHTS MANAGEMENT
 (US) LLC, ef a/.,

                        Plaintiffs,
                                                     Civil Action No. I:14cvl611 (LO/JFA)


 COX COMMUNICATIONS, INC., et al,

                        Defendants.



                                               ORDER


        This matter is before the court on Defendants' Motion for Evidentiary Sanctions Based

 on Spoliation of Rightscorp Source Code and Other Evidence ("motion for evidentiary

 sanctions"). (Docket no. 242). Following a hearing on September 18,2015, the court entered an

 order denying the motion for evidentiary sanctions based on the alleged destruction of call logs

 and audio recordings of communications between Rightscorp phone agents and consumers

 accused of copyright infringement. (Docket no. 291). The court took under advisement the

 portionof the motion for evidentiary sanctions relating to the spoliation of Rightscorp source

 code and ordered that the parties submit additional briefing on the issue of the significance of the

 portions of the 2013 source code that were produced in discovery and what, if any, remedy is

 appropriate given the failure of Rightscorp to preserve historical versions of the system it used to

 identify the accused infringers and to generate the notices that are the subjectof this litigation.

 (Id.). The parties have submitted their supplemental pleadings (Docket nos. 345, 347) and the

 court has reviewed those supplemental memoranda along with their various exhibits and

 declarations.
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 2 of 7Page
                                                                    PageID#
                                                                        3 of 812774
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 3 of 7Page
                                                                    PageID#
                                                                        4 of 812775
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 4 of 7Page
                                                                    PageID#
                                                                        5 of 812776
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 5 of 7Page
                                                                    PageID#
                                                                        6 of 812777
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 6 of 7Page
                                                                    PageID#
                                                                        7 of 812778
Case Case
     1:14-cv-01611-LO-JFA
           1:17-cv-00365-DAE-AWA
                           Document
                                 Document
                                    447 Filed
                                           247-2
                                              10/22/15
                                                  Filed 01/03/19
                                                        Page 7 of 7Page
                                                                    PageID#
                                                                        8 of 812779
